

116 HR 5829 IH: The National Service GI Bill Act
U.S. House of Representatives
2020-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5829IN THE HOUSE OF REPRESENTATIVESFebruary 10, 2020Mr. Waltz (for himself, Ms. Houlahan, Mr. Panetta, and Mr. Bacon) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require in-State tuition for certain Americorps volunteers, and for other purposes.
	
 1.Short titleThis Act may be cited as the The National Service GI Bill Act. 2.In-State tuition for certain Americorps volunteersPart C of title I of the Higher Education Act of 1965 is amended by adding at the end the following:
			
				138.In-State tuition for Americorps volunteers
 (a)RequirementFor a period of 7 years beginning on the date of enactment of the National Service GI Bill Act, in the case of an individual who has served in an approved national service position (as defined in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511)) for not less than 1,700 hours during a period of not more than 1 year, who meets the requirements of subsection (b), and whose domicile is in a State that receives assistance under this Act, such State shall not charge such individual (or the spouse or dependent child of such member) tuition for attendance at a public institution of higher education in the State at a rate that is greater than the rate charged for residents of the State.
 (b)State law and regulationsNotwithstanding State laws with respect to residency, to benefit from the provisions of this section, an individual shall meet the enrollment and financial-aid requirements under applicable State law and regulations.
 (c)Effective dateThis section shall take effect at each public institution of higher education in a State that receives assistance under this Act for the first period of enrollment at such institution that begins on or after July 1, 2021..
		3.Amendments to the National and Community Service Act of 1990
 (a)Additional requirements for States and subdivisions of StatesSection 121(a) of the National and Community Service Act of 1990 (42 U.S.C. 12571(a)) is amended by adding at the end the following:
				
 (6)Additional requirements for States and subdivisions of StatesA State or subdivision of a State desiring to receive assistance under this subsection shall submit a plan to the Corporation—
 (A)to ensure that beginning not later than middle school, students in such State or subdivision— (i)are notified of and encouraged to commit to a term of service in the military, a national service program, or a public service job as an employee of a local, State, or Federal Government, or faith-based alternative program; and
 (ii)provided information relating to the various terms and benefits of such options; and (B)that includes assurances that in high school, each student would be requested to—
 (i)indicate the preference of the student for military, a national service program, or public service, or a faith-based alternative program; and
 (ii)register the intent of the student to serve in such a program upon graduation from high school, or defer until completion of a program of study at an institution of higher education..
 (b)Educational award amount for full-Time national serviceSection 147(a) of the National and Community Service Act of 1990 (42 U.S.C. 12603) is amended by inserting 2 times the amount of the national average of the annual tuition and fees (as described in section 472(1) of the Higher Education Act of 1965 (20 U.S.C. 1087ll(1))) at 2-year institutions of higher education, except that such value shall be not less than after value equal to .
 (c)Noncompetitive hiring authorityPart III of subtitle C of title I of the National and Community Service Act of 1990 is amended by adding at the end the following:
				
 142.Noncompetitive hiring authorityUpon completion of a term of service in a national service position, an individual shall be eligible for appointment in the competitive service in the same manner as a Peace Corps volunteer as prescribed in Executive Order 11103 (22 U.S.C. 2504 note, relating to Providing for the Appointment of Former Peace Corps Volunteers to the Civilian Career Services)..
			4.Exclusion from gross income of AmeriCorps educational awards
 (a)In generalParagraph (2) of section 117(c) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , or, and by adding at the end the following new subparagraph:
				
 (D)a national service educational award under subtitle D of title I of the National and Community Service Act of 1990..
 (b)Exclusion of discharge of student loan debtSubsection (f) of section 108 of such Code is amended by adding at the end the following new paragraph:
				
 (6)Payments under national service educational award programsIn the case of an individual, gross income shall not include any amount received under a national service educational award under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)..
 (c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
 5.National activitiesSection 2233(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6663(b)) is amended by striking paragraphs (1) and (2) and inserting the following:
			
 (1)shall— (A)show potential to improve the quality of student achievement in, and teaching of, American history, civics and government, or geography, in elementary schools and secondary schools;
 (B)demonstrate innovation, scalability, accountability, and a focus on underserved populations; and (C)include programs that educate students about the history and principles of the Constitution of the United States, including the Bill of Rights; and
 (2)may include hands-on civic engagement activities for teachers and students.. 